Citation Nr: 0611271	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  02-05 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an upper back 
disability, lower back disability, headaches, and unspecified 
nerve damage.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1972 through April 
1974, reserve service through December 1977, and additional 
reserve service until his retirement from the Georgia Air 
National Guard in 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The case is now before the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran claims entitlement to service connection for an 
upper back disability, lower back disability, headaches, and 
unspecified nerve damage.  He contends that these injuries 
were incurred in a December 1976 automobile accident, which 
he says was during active duty for training (ACDUTRA).  

The veteran's claims folder contains service medical records 
from the veteran's reserve service, but no verification of 
his reserve training dates, including verification of periods 
of ACDUTRA and inactive duty for training (INACDUTRA).  This 
information is relevant to the veteran's claim and is, or 
should be, a matter of federal record.  VA has an obligation 
under  
38 C.F.R. § 3.159(c)(2), (3) to pursue this information until 
a responsible custodian of such records reports that they are 
unavailable, or VA can reasonably conclude that any further 
effort to obtain them would be futile.  National Guard 
records are maintained by the personnel office of the Service 
National Guard Center where the veteran served.  An 
alternative source for this information, if that National 
Guard Center is closed as the veteran has stated, is the 
National Personnel Records Center.  See Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M-21-1, 
Part III, Ch. 4, § 4.01(b)(1)(c), Change 131 (February 25, 
2005).  Additional development is necessary in order to 
obtain the veteran's training data.

The veteran's service medical records include a January 1977 
handwritten note that refers to the veteran's December 1976 
accident by history.  The veteran stated in his January 2006 
hearing that he was treated at Candler Hospital, a private 
facility, for the injuries sustained in the accident.  
Records from Candler Hospital are not in the claims folder.  
In fact, there are no records in the claims folder 
documenting the December 1976 accident or the resultant 
injuries.  VA has a duty to assist the veteran in obtaining 
these private treatment records under 38 C.F.R. 
§ 3.159(c)(1).  Thus, additional development is necessary.

Accordingly, the case is REMANDED for the following actions:

1. Verify the veteran's National Guard 
service dates, including verification of 
all dates of ACDUTRA and INACDUTRA by the 
Service National Guard Center where the 
veteran served (National Reserve Center, 
Savannah, Georgia), by the National 
Personnel Records Center in St. Louis, 
Missouri, or through other official 
channels, as necessary.  Document all 
efforts made in connection with this 
request. 
 
2. Request that the veteran authorize 
release of medical records from Candler 
Hospital, and any other relevant private 
treatment facility, and request the 
records specific to his December 1976 
automobile accident, including subsequent 
treatment. 
 
3.  Readjudicate the veteran's service 
connection claim, including a 
determination of whether the veteran's 
claimed injuries onset during ACDUTRA.  If 
the claim remains denied, provide the 
veteran and his representative with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for further 
appellate consideration, if appropriate

The purpose of this REMAND is to ensure due process of law.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112  
(West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




